Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 23, 2020

The Court of Appeals hereby passes the following order:

A21A0656. YVROSE JOLICOEUR v. ABM INDUSTRIES, INC. et al.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rule 23(a), regarding the filing of an
enumeration of errors and brief within 20 days after the appeal was docketed. See
also Court of Appeals Rule 13.
      Accordingly, this appeal is DISMISSED. The clerk is hereby DIRECTED to
transmit notice of this order to the appellant.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/23/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.